Citation Nr: 1507515	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  14-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1947 to June 1967.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Appellant testified at a video-conference hearing before the undersigned.  Subsequent to the hearing, the Appellant submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 1999.  The death certificate lists cancer (mesothelioma) as the cause of death.  

2.  Resolving doubt in favor of the Appellant, a disability of service origin caused or contributed substantially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

There is no specific statutory guidance for claims involving asbestos exposure, nor has the Secretary of VA promulgated any regulations regarding development of such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998); VA Adjudication Procedure Manual Rewrite M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection 9, effective from December 13, 2005.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See also Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  M21-1MR, IV.ii.2.C.9.d.

The Veteran's death certificate states that "cancer (mesothelioma)" was the cause of his death.  The Appellant contends that he was exposed to asbestos in his years of service aboard Navy vessels, and that the asbestos exposure caused or contributed to the mesothelioma.

Service personnel records show the Veteran served in the Navy for nearly 20 years.  He served aboard the U.S.S. Worchester from December 1949 to January 1951, the U.S.S. Capricornus from September 1952 to July 1955, and aboard the U.S.S. Ranger from January 1957 to November 1957.  The Appellant testified at the Board hearing that the Veteran was exposed to retrofitting ships in the early 1950s.  In addition to his position as a yeoman, he had positions as a gunner's mate, and on joint task force 8.

VA treatment records dated in 1998 and 1999 shortly before the Veteran's death address his squamous cell carcinoma of the right lower lobe of the lung with post obstructive pneumonia and intractable cough.  On multiple treatment records for the cancer, the "Military History" portion of the record states: "The patient retired from the Navy as a yeoman.  He was exposed to asbestos when they refitted ships while he was aboard."  These records were made based on the Veteran's own reports and the Board notes that he was not pursuing any compensation or pension claims at the time he made these reports.  The Board therefore finds the reports competent and credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

A VA medical opinion was obtained in March 2014.  After reviewing the claims file, the examiner opined that the Veteran's squamous cell carcinoma of the right lung was "less likely as not due to exposure to asbestos fibers while on active duty service or related to his service as a Yeoman."  The rationale provided was that the Veteran had a smoking history, and that smoking tobacco is the most common cause of the type of cancer suffered by the Veteran.  Additionally, the examiner stated that there is no documented medical evidence of record that the cancer was aggravated by exposure to asbestos while on active duty.  The opinion did not address mesothelioma.

In its instructions to the examiner, the agency of original jurisdiction (AOJ) stated, "Our guidance shows that a Yeoman probability of exposure to asbestos is minimal."  However, the Board finds that this broad generalized statement does not take into account the specific experiences of the Veteran.  The Board finds that the Veteran and Appellant's credible and competent reports of exposure to asbestos while aboard ships as they were refitted are highly probative.  Conversely, the AOJ's suggestion that he may not have been exposed is less probative.  Based on the foregoing, the Board finds that the Veteran was exposed to asbestos in service.  

The only medical opinion of record addressing a nexus between asbestos exposure and the Veteran's cause of death is negative.  However, that opinion addresses only cancer and fails to address mesothelioma.  This opinion, rather than explaining why in-service asbestos exposure is not at least as likely to have contributed to the Veteran's mesothelioma, relies only on the general idea that the Veteran smoked and smoking is a common cause of the cancer.  The M21-1MR states that inhalation of asbestos fibers can produce both mesothelioma and lung cancer.  M21-1MR, IV.ii.2.C.9.b.  Moreover, "Specific effects of exposure to asbestos include...mesothelioma that develops in 17 percent of persons with asbestosis."  M21-1MR, IV.ii.2.C.9.c.  Further, "Current smokers who have been exposed to asbestos exposure face an increased risk of developing bronchial cancer."  Id. at Notes.  Finally and most significantly, "Mesotheliomas are not associated with cigarette smoking."  Id.  The VA examiner's negative opinion does not explain why asbestos exposure could not have also contributed substantially or materially to death, combined with smoking to cause death, or aided or lent assistance to the production of death.  Therefore, the medical opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

VA treatment records dated in 1998 and 1999 for treatment of the Veteran's cancer consistently note that the Veteran was exposed to asbestos when ships were refitted while he was aboard.  These records, made by physicians treating the disease from which the Veteran would eventually die, indicate that they connected his in-service asbestos exposure to that cancer.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's in-service asbestos exposure caused or contributed to his death.  Resolving doubt in favor of the Appellant, the Board finds that asbestos exposure of service origin caused or contributed substantially or materially to the mesothelioma that caused his death.  Therefore, entitlement to service connection for the cause of the Veteran's death is established.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


